Darrell Hickman, Justice, dissenting. Because of the state’s interest in the treatment of migrant workers during their brief stay here, we should declare formally, just as the trial court almost did, that Ann Johnson, who sought to give two migrant workers English lessons, was wrongly denied permission to visit the workers. But the trial court declined to do so, finding this to be an “isolated” incident. Johnson is a resident of Bradley County and works regularly with migrant workers. Those workers, mainly Mexican and often illegally in the country, harvest the tomato crop each year in Bradley County. The season is short, and the Mexican workers, many of whom speak no English, need some help in communication. Johnson is Catholic, and the Mexican workers are largely Catholic. It was for this reason alone she was denied access. Although there is no evidence Of abuse or mistreatment of the workers, the best assurance there will be none is to see that the workers have full access to local people who want to help them during their brief stay in Arkansas. Rather than treat the issue as unimportant and isolated, I would treat it with the respect it deserves. I would declare Clanton wrong and Johnson right, so that next time Johnson would not be denied access as she likely will be now because of the majority’s finding. I respectfully dissent. Hays, J., joins in this dissent.